Citation Nr: 0327727	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-00 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1971 to February 
1973.  

By rating action in September 1998, the RO denied service 
connection for PTSD.  The veteran and his representative were 
notified of this decision but did not perfect an appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2001 decision by the RO 
which found that new and material evidence had not been 
submitted to reopen the claim of service connection for PTSD.  
Thereafter, the veteran submitted additional evidence, and in 
a December 2001 statement of the case, it was indicated that 
the claim would be reviewed on a de novo basis.  A personal 
hearing at the RO was held in February 2002.  

The Board notes that while the RO adjudicated the issue on 
appeal on a de novo basis, the claim can only be reopened 
upon submission of new and material evidence.  The veteran 
was not prejudiced by the RO's action in that a de novo 
review is a lower threshold in establishing a claim of 
service connection.  However, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the issue has been restated on the first page of 
this decision to reflect the appropriate adjudicatory issue 
on appeal.  

FINDINGS OF FACT

1.  Service connection for PTSD was denied by an unappealed 
rating decision by the RO in September 1998.  

2.  The additional evidence received since the September 1998 
rating decision is new and material and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

CONCLUSIONS OF LAW

1.  The September 1998 RO decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.1103 (2003).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108 (West 2002); 
C.F.R. §§ 3.104(a), 3.156(a), 20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  With respect to claims requiring new and material 
evidence, the VCAA states that, "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented."  38 U.S.C.A. § 5103A(f).  

In this case, the Board notes that while there are 
deficiencies regarding VA's compliance with VCAA and the 
holding in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
for the limited purpose of determining whether new and 
material evidence has been submitted to reopen the claim, the 
failure to comply is harmless error and will be corrected 
upon remand of the matter to the RO for additional 
development.  (The BVA's failure to address a legal provision 
in its decision was harmless error, as the application of the 
provision would not change the outcome of the appellant's 
case.)  See Wamhoff v. Brown, 8 Vet.App. 517, 520 (1996)

Factual Background

A rating action in September 1998 denied service connection 
for PTSD.  At the time of that decision, the RO considered 
his service medical records, which showed no complaints, 
abnormalities, or diagnosis of a psychiatric disorder, a May 
1998 VA general examination, and numerous VA medical records 
from 1992 to 1997.  The records show that PTSD was ruled out 
on a VA psychiatric clinic evaluation in December 1997.  The 
outpatient records indicated that the veteran was not willing 
to discuss issues pivotal for diagnosis and treatment of 
PTSD.  The veteran was asked to provide stressor information 
in January 1998, so that VA could undertake additional 
research and development of his claim.  Although he responded 
by providing some general information, it was not 
sufficiently detailed to allow for any type of meaningful 
research.  VA psychiatric clinical notes by a psychiatric 
technician in January and February 1998 included an 
assessment of PTSD, and recommended that the veteran be 
enrolled in the substance abuse treatment program (SATP).  
However, the record indicates that the veteran was not 
willing to participate.  Thereafter, a general VA examination 
in May 1998 showed no evidence of any psychiatric symptoms or 
abnormalities.  

Based on the evidence above, the RO denied service connection 
for PTSD in September 1998, on the grounds that there was 
insufficient information to confirm the claimed stressors in 
Vietnam, and no confirmed diagnosis of PTSD which was shown 
to be related to military service.  The veteran and his 
representative were notified of the decision, and did not 
perfect an appeal.  The decision became final.  

In December 2000, the veteran requested that his claim of 
service connection for PTSD be reopened.  In support of his 
claim, he submitted additional stressor information, 
including his assignment to a second military unit in 
Vietnam, not previously reported.  Additional VA treatment 
records also included a diagnosis of PTSD.  

Analysis

Given that the RO's September 1998 decision is final, it is 
not subject to revision in the absence of a showing of clear 
and unmistakable error.  Furthermore, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  However, 
if new and material evidence is presented or secured with 
respect to any claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The Board finds that the additional stressor statement and 
the VA outpatient and Vet Center notes from November 1998 to 
October 2000, which include a diagnosis of PTSD, submitted 
after the September 1998 RO decision are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  These new records are material, in that they 
attempt to establish a nexus between the veteran's current 
psychiatric problems and military service.  The Board finds 
that this evidence is new, noncumulative, and relevant to the 
issue at hand.  Therefore, the claim is reopened.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for PTSD, 
the appeal to reopen is granted.  



REMAND

In view of the favorable decision by the Board that new and 
material evidence has been submitted to reopen the claim for 
PTSD, the RO must now consider the issue on a de novo basis.  
Additional development is required prior to adjudication of 
this issue.  

Initially, it should be noted that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The Act and implementing regulations, among 
other things, provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  38 C.F.R. § 3.159 
(2003).  

In this case, while the veteran was informed of the enactment 
of the VCAA by letter in April 2001, he has not been provided 
with the appropriate laws and regulations, including 
38 C.F.R. § 3.159, which explains fully, VA's duty to assist.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Also, the veteran provided a stressor statement in May 2001 
in which he described, in somewhat vague terms, some of the 
alleged stressor incidents he experienced in Vietnam.  
However, the information provided was "insufficient" to 
conduct any meaningful research by U.S. Armed Service Center 
for Research of Unit Records (USASCRUR).  (See November 2001 
reply letter).  Therefore, the veteran should be sent another 
stressor development letter so that he may have an 
opportunity to provide the required information central to 
his claim.  He should be advised to submit detailed 
information, including but not limited to, the dates, places, 
and the names of others who were involved or may have 
witnessed any of the claimed stressor events.  If he is 
unable to provide specific dates, he should at least indicate 
the month or time of year that the stressor events occurred.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and ask that he 
provide a more detailed description of 
the specific traumatic incident(s) which 
produced the stressors that resulted in 
his claimed PTSD, including, if possible, 
the dates and circumstances of the 
claimed stressors, and the names of any 
individuals involved.  The veteran is 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.  

3.  If the veteran provides information 
about his stressors, this information and 
a copy of his service personnel records, 
should be forwarded to the U.S. Armed 
Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197 for verification of any identified 
incident(s).  

4.  If the veteran provides information 
concerning stressors which are verified, 
he should be afforded a VA psychiatric 
examination to determine if he has PTSD 
under the criteria in DSM IV.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate testing should 
be undertaken in connection with the 
examination.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If PTSD is diagnosed, 
the doctor should clearly identify the 
claimed events which are considered 
stressors supporting the diagnosis, and 
fully explain why the stressors are 
considered sufficient under DSM-IV.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



